P




                             NO.     94-510
           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                   1995


IN RE THE MARRIAGE OF
SHELLY L. SPENCER,
           Petitioner and Appellant,                        &p,j ;) fj ;yyj
     and
RICHARD V. SPENCER,
           Respondent and Respondent.



APPEAL FROM:    District Court of the Nineteenth Judicial District,
                In and for the County of Lincoln,
                The Honorable Robert S. Keller, Judge presiding.


COUNSEL OF RECORD:
           For Appellant:
                Donald L. Shaffer, Attorney at Law,
                Libby, Montana
           For Respondent:
                William A. Douglas, Douglas & Sprinkle,
                Libby, Montana


                                     Submitted on Briefs:      May 4, 1995
                                                 Decided:       June 6, 1995
Filed:



                              *    Clerk
Justice William E. Hunt, Sr., delivered the opinion of the Court.
     Appellant Shelly L. Spencer appeals from that portion of a
dissolution decree from the Nineteenth Judicial District Court,
Lincoln   County,   which ordered her to divide with respondent
Richard V. Spencer the net proceeds from the eventual sale of the
family home in the event that Shelly remains in the home until the
minor children reach the age of 18, or graduate from high school.
     We affirm.
     Appellant raises the following issue:
     Did the District Court err in determining that appellant
should divide with respondent the net proceeds from the eventual
sale of the family home in the event that she remains in the home
until the minor children reach the age of 18, or graduate from high
school?
     The parties were married on May 28, 1987.      Two children were
born to the parties during their marriage.         Richard's   parents
loaned the parties $2000 as a down payment for the purchase of a
$32,000   home.     At the   time   of the dissolution hearing,    the
principal balance owing on the home was $30,000.         The   monthly
purchase payment of $334       includes insurance and taxes.       The
District Court ordered that Shelly be permitted to reside in the
home until both children reach the age of 18, or graduate from high
school.    The District Court ordered further that in the event
Shelly should cease to use the home as her residence, or that when
the children reach the age of 18 or graduate from high school, the
property should be sold, Richard should be reimbursed the $2000

                                     2
down payment loan he received from his parents, and the net
proceeds from the sale should be divided equally between the
parties.    It is from this portion of the District Court's decree
that Shelly appeals.
       We review a district court's division of marital property to
determine whether the division is clearly erroneous.           In re
Marriage of Maedje (19941, 263 Mont. 262, 265-66, 868 P.2d 580,
583.
       In In re Marriage of Rogers (1987), 226 Mont. 163, 734 P.2d
677,   we concluded that it was not error to order that the wife
should receive an equal share of the proceeds from the sale of the
family home which was to occur after the children, who were in the
husband's custody, reached 18,    even though the husband would be
making the mortgage payments until the home was sold.
       We hold that it was not error for the District Court to order
an equal division of the proceeds from the eventual sale of the
family home pursuant to the terms of the dissolution decree.
       We affirm.
       Pursuant to Section I, Paragraph 3(c), Montana Supreme Court
1988 Internal Operating Rules, this decision shall not be cited as
precedent and shall be published by its filing as a public document
with the Clerk of the Supreme Court and by a report of its result
to Montana Law Week, State Reporter and West Publishing Company.



                                          Justice


                                  3
4
                                                 June 6, 1995

                                        CEkTIFICATB OF SERVICE

      I hereby certify that the following certified order was sent by United States ~mail, prepaid, to the
      following named:


      DONALD L. SHAFFER
Ati       :orney at Law
      50: 2 Main
      Lit Iby, MT 59923

      William A. Douglas
      Douglas & Sprinkle
      Box 795
      Libby, MT 59923-0795

                                                           E !D SMITH
                                                           C:LBRK OF TIIB SUPREME COURT
                                                           STATE OF MONTANA